 

C_aSe: l_:lS-CV-OZ€GB-.]G DOC #Z 1-2 Filed: 11/16/18 l Of 3. Page|D #Z 17

Case Report

 

 

 

 

 

 

 

 

 

 

 

Summary
Elyria Police Department
Login |D: jmartin1 OR| Number: OH0470400
Case Number: 2017-00034611
Case
case r'~zumber: 2017-00034611 incident Type: Disrurbance _
Location: 340 8TH ST Occurred F!'om: 1111 812017 22:20 /
ELYRlA, oH 44035 ' Occurred Thru: 11118/2017 22:20
Reporting Oft'lcer |D: EL202 - Loesch Dispo_=-,ition; Arrest
Disposition Date: 1111 812017
Reported Date: 1111 812017 22:20 Saturday
Offenses 4
No. _ Group!OR| Crime Code 'Statute Description Counts
1 Stat'e 902 2921.31 Obstructing Oficial Business 1
Subjects
Type No. Name Address Phone Race Sex . DOBIAge
Arre$tee 1 Raifsnyder, Danie||e 340 BTH ST BACK ' White Fema!e 06."|9.' 1994
ELYR|A, OH 44035 23
Arrestee 2 WARE, AMANDA 340 BTH ST White Fernale 08.'18.'1988
ELYR|A, OH 44035 29
lnvo|ved 1 Dahrnous, Michelie Le 340 8TH ST UP White Fema|e 10.'22.'1987
ELYR|A, O[-l 44035 30
\flctim 1_ Society, Victim is UNKNOWN
PRIMARY
Arrests
Arrest No. Name Adc_lress Date!T ime Type Age
87349 A WARE, AMANDA 340 8TH ST ELYR|A, OH 441-035 ' 1111 812017 23:00 ther 29
87350 A Ra'lfsnyder, Daniel|e 340 8TH ST ELYR|A, OH 44035 11)‘181'20'|7 23:00 Other 23
Property
Date Code Type Make queI Description Tag No. ltem No.
Vehic|es
No. Role Vehicle Ty'pe Year Make Mode| Color License P|ate State

 

1

Page: 1 of 3

CaSe21218-C\/- 02665- .]G DOC #2 1- 2 Filed211/16/18 2 013. Page|D #218
Patrol _Narrative

PATROL NARRATIVE

REPORT#: 17-34611 '
NARRATIVE BY: T. hOeSCll 202 REVLEWED BY: 315
lNClDENT TYPE: Dist'urbance

NARRATIVE:

011 Saturday, November 18, 2017 at app1oximately 2240 hours Officers T Loesoh, G1ove,
Ehmer, Kubas, Chalkley, and Sgt Palmer arrested Amanda Ware and Danielle Raifsnydei' for
Obstruction of Ofiicial Business (ORC 2921. 31 MZ) at 340 8"] St.

On Satu_rday, November 18, 2017 at approximately 2220 hours, Officers T. I.,oesch, Grove,
Ehmer, Kubas, Chall<ley, and Sgt. Pahner were detailed to 340 8"1 St. in reference a disturbance
involving an intoxicated female pointing a handgun at another female during an argument Upon
alrivai, Off`lcers met with a witness, identified as Mich'elle Dahmous, and the following events
took place.

Dahmous informed Officers that the female with the gun lived in the rear apartment of this
three (3) apartment residence. Ofiicers observed a silhouette of a female, later identified as
Danielle Raifsnyder, and ordered Raifsnyder to exit the apartment with her hands visible
Raifsnyder moved the drapes aside, and began screaming at Officers, refusing all orders to exit
the apartment Ofticers could see that Raifsnyder was crying and visibly shaking. Raifsnyder
was commanded several times more to exit her residence, and after approximately four (4)
commands, Raifsnyder stated that she had the door barricaded, and would remove the items
blocking the door. Raifsnyder removed the barriers, and exited the residence

Once Raifsnyder exited the residence, Officers approached Raifsnyder and checked
Raifsnyder for weapons Win`le in close proximity to Raifsnyder, Ofticers could smell a strong
odor of an alcoholic beverage on or about Raifsnyder’s inn:nediate person. Officers asked
Raifsnyder if there were any other people inside the residence.` Raifsnyder refused to answer the
question, and screamed that Officers were not allowed to be there. `Officers asked Raifsnyder if
she possessed any firearms inside the residence, and once again Raifsnyder would not answer the
question, and only got louder when screaming that Ofiicers could not be there.

Ofi'rcers T. _Loesch, Chalkley, and Grove entered the residence to conduct a secure sweep
for persons, and visible weapons While inside the .residence, no subjects or weapons were
observed __While inside the residence, Officers could clearly hear Raifsnyder continuing to
scream at the Ofiicers outside. While Ofiicers were conducting their sweep of the residence,
Officers observed Raifsnyder attempt to push past the Ofiicers outside, and attempt to reenter the

` residence Officers instructed Raifsnyder to remain outside while Officers were conducting the
sweep, and Raifsnyder continued to push past the Ofiicers outside to regain entrance to her
house. Raifsnyder was then placed under arrest.

Officers completed their sweep, and exited the apartment to speak with the other half of the y
complaint, identified as Amanda Ware (same residence, located in the apartment across the porch

Page: 2 of 3

Page: 3 of 3

CaSe2 1218-CV-02665-.]G DOC #2 1-2 Filed2 11/16/18 3 013. Page|D #2 19

PATROL NARRATIVE

on the ground level).~ Officers knocked on the apartment door, and Ware exited her residence and
immediately started screaming at Officers and attempted to leave prior to speaking with Oiiicers.
Ware then attempted to push past_'thcers Kubas and Grove, and despite them telling her to stop,
continued to push past Ot`ficers. Officers could smell a strong odor of an alcoholic beverage on

or about Ware’s immediate person. Ofticers attempted to reason with Ware, and Ware began
screaming that she knows her rig`hts. Ware continued to push past Ofticers and refused to speak

to Officers about the incident she initially called police abont. Ware again attempted to push past
C_)Eficers Kubas and Grove, and Ot`ticer Kubas then placed Ware under arrest `

Oiiicers then spoke with Dahmous, and learned the following information Dahmous
stated that Ware and Raif`snyder were at a wedding together, and heard Ware arrive home, and
slam the door. Dahmous went downstairs (frorn her upstairs apartment at the same residence) to
ask Ware how the wedding went, and heard Raifsnyder screaming belligerently. Dahmous stated
that Ware told her that Ware and Raifsnyder had gotten into an argument at the wedding, but did
not go into detail about what the argument was regarding Dahmous stated that she looked across
the porch, and through the open door to Raifsnyder’s apartment, and observed Raif`snyder to be
holding a black in color handgtm. Dahmous stated that Raifsnyder did not point the weapon at
anybody, or make any verbal threats. .thcer Grove asked Dahmous if she had felt threatened at
any point, and Dahmous stated she did not feel threatened, but was concerned because she knew
Raifsnyder was intoxicated and has a history of mental illness

Ware was transported to LCSO by Officer Kubas and Ehrner, and Raifsnyder was
transported to LCSO by Of`ficer Chalkley. Both were booked per departmental policy. Both will
remain at LCSO pending their appearance in court, or posting of` bond.

